DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-2, 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kent US 2020/0068316.
Regarding claim 1, Kent discloses in Fig. 1, a system comprising: 
a first transducer 12 configured to receive an acoustic waveform 14 and convert the acoustic waveform into a first transducer electrical waveform 42 (paragraph 0063); 
a first transducer processor 48 and transmitter 50 configured to convert the first transducer electrical waveform into a first transducer light waveform 14, and transmit the first transducer light waveform via light to a second transducer 10 (paragraphs 0065-0066); and 
the second transducer 10 configured to receive from the first transducer processor and transmitter the first transducer light waveform, and convert the first transducer light waveform into a received first transducer electrical waveform (paragraph 0063); 
to receive a second transducer acoustic waveform and convert the second transducer acoustic waveform into a second transducer electrical waveform; and to combine the received first transducer electrical waveform with the second transducer electrical waveform and to transmit the combined first transducer electrical waveform and the second transducer electrical waveform as a combined electrical waveform (paragraphs 0063-0065).
	Regarding claim 2, Kent discloses wherein the first transducer processor and transmitter is further configured to convert the first transducer electrical waveforms to laser light 50, and transmit the first transducer electrical waveforms to the second transducer via a laser beam (see Fig. 1; paragraph 0058).
	Regarding claim 4, Kent discloses wherein the first transducer processor and transmitter is further configured to transmit the first transducer light waveforms to the second transducer via omni-directional light (see Fig.1; i.e., acoustic signal 20, 22).
	Regarding claim 5, Kent discloses wherein the second transducer comprises an optical aperture 16, 18 associated with a particular direction (see Fig. 1).
	Regarding claim 6, Kent discloses wherein the second transducer comprises an optical lens associated with a particular direction (paragraph 0082).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 3, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kent US 2020/0068316 in view of Flake US 8,867,657.
	Regarding claim 7, Kent does not specifically disclose wherein the first transducer processor and transmitter is further configured to convert the first transducer electrical waveform to an electromagnetic radiation waveform, transmit the electromagnetic radiation waveform to the second transducer; and the second transducer is further configured to receive the electromagnetic radiation waveform.
	Flake discloses the well-known electromagnetic radiation waveform medium (col. 10, lines 42-52).
	Before the effective filling date of the claimed invention, it would have been obvious to an artisan that the system of Kent can be transmitting over the electromagnetic radiation waveform medium.
	One of ordinary skill in the art would have been motivated to do that in order to transmit the acoustic signal over an all electrical system.
	Regarding claims 3, 8 and 9, Kent does not specifically disclose 
	transmit the first transducer light electrical waveform to the second transducer via multiple light beams (claim 3)
multiple first transducers and multiple first transducer processors and transmitters; the multiple first transducer processors and transmitters transmitting light waveforms to the second transducer (claim 8) and 
multiple transducer processers associated with the second transducer and configured to process the first transducer light waveforms from multiple first transducer processor and transmitters (claim 9).
However, the multiple first transducers and multiple first transducer processors and transmitters; the multiple first transducer processors and transmitters transmitting light waveforms to the second transducer (claim 8) and 
multiple transducer processers associated with the second transducer and configured to process the first transducer light waveforms from multiple first transducer processor and transmitters (claim 9)
 is merely an duplication of parts.

5.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kent US 2020/0068316 in view of Noland et al. US 2016/0232774.
Regarding claims 17, 19 and 20, Kent discloses all the limitations except a threshold according to the fourth electrical waveform; receiving, by the one or more computer processors, a noise event above the threshold; and triggering, by the one or more computer processors, an alarm according to the noise event.
	Noland et al. discloses the well-known noise threshold and triggering an alarm according to the noise event (paragraph 0108).
	Before the effective filling date of the claimed invention, it would have been obvious to an artisan to include the teaching of Noland in the system of Kent.
	One of ordinary skill in the art would have been motivated to do that in order to detect the acoustic signal and enhance the reliability of the system.
	Regarding claim 18, Kent discloses wherein the first electrical waveform is transmitted by laser light (see Fig. 1; paragraph 0058).

6.	Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
a.	Rogers et al. U.S. Patent no. 9,462,994.  Bioacoustic sensor with active noise correction
b.	Willis U.S. Publication no. 2020/0179704.  System, devices and method for electromechanical sensing and mapping
c.	Kozloski et al. U.S. Publication no. 2016/0292993.  Alert sound alteration


8.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Dzung D Tran whose telephone number is (571)
272-3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number
for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see fiay/earcyreel ues Gov.
Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
08/11/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637